Citation Nr: 1107751	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-37 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-
connected ulcer disease in excess of a schedular 40 percent 
rating. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from February 2007 and August 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied continued a 40 percent 
evaluation for a duodenal ulcer condition, status post vagotomy 
and gastroenterostomy, and denied entitlement to individual 
unemployability.   

The Veteran testified at a March 2009 travel Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development in 
June 2009.  Development has been completed and the case is once 
again before the Board for review.


FINDINGS OF FACT

1.  The Veteran's ulcer disease status post vagotomy and 
gastroenterostomy results in chronic epigastric pain, reflux, 
dysphagia, nausea, periodic vomiting, intermittent diarrhea, and 
reports of melena.  The Veteran's level of disability and his 
symptomatology are contemplated by his schedular evaluation; he 
does not present an exceptional disability picture such that the 
rating schedule is inadequate.  

2.  The Veteran is service connected for ulcer disease, rated 40 
percent disabling; he has no other service-connected 
disabilities. 

3.  The Veteran has not worked full-time since a May 2005 
cerebrovascular accident.

4.  The Veteran's service-connected disability is not shown to 
preclude him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for service-
connected ulcer disease in excess of a schedular 40 percent 
rating have not been met.  38 C.F.R § 3.321(b)(1) (2010).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2007 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  The January 2007 letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment 
records, VA examinations, and Social Security Administration 
(SSA) medical records have been associated with the claims file.  
The Board notes specifically that the Veteran was afforded a VA 
examination in February 2007.  38 C.F.R. § 3.159(c) (4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA examination obtained in 
this case is adequate as it is predicated on a review of the 
claims folder and medical records contained therein; contains a 
description of the history of the disability at issue; documents 
and considers the Veteran's complaints and symptoms; fully 
addresses the relevant rating criteria; and contains a discussion 
of the effects of the Veteran's service-connected ulcer disease 
on the Veteran's occupational and daily activities.  
Additionally, in an August 2007 addendum, the VA examiner 
provided further opinion on the extent of functional impairment 
due to the Veteran's service-connected ulcer disease and how that 
impairment impacts physical and sedentary employment.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The Board finds that VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
B.  Law and Analysis

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing norm 
in an exceptional case is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2010).

Although the Board may not assign an extraschedular rating in the 
first instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the RO 
for referral to those officials is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996) 
(holding that Board is precluded from assigning an extraschedular 
rating in the first instance, but the Board is not precluded from 
considering whether referral to the VA officials is warranted); 
see also VAOPGCPREC 6-96 (Aug. 16, 1996).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States 
Court of Appeals for Veterans Claims (Court) delineated a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Private treatment records show that the Veteran had a 
cerebrovascular accident in May 2005.  He was subsequently found 
to have expressive aphasia which limited him extensively.  A June 
2005 treatment report shows that the Veteran was determined to be 
homebound due to his cerebrovascular accident because ambulation 
was unsteady and unsafe.

A September 2005 VA aid and attendance examination included a 
review of the Veteran's history.  The Veteran had a 
cerebrovascular accident in May 2005.  The Veteran previously 
worked in construction.  He was in a motor vehicle accident in 
September 2004.  He returned to work in April 2005 after his car 
accident, but was having problems completing his tasks at work 
due to his back problems.  By May the Veteran had a stroke which 
curtailed his ability to work at all.  He had not returned to 
work since his 2005 stroke.  A comprehensive physical examination 
was completed.  The VA examiner determined that the Veteran was 
not able to complete his tasks as a construction worker since 
April of 2005 secondary to a back injury in a motor vehicle 
accident.  In combination with this, and a subsequent stroke that 
he suffered in May 2005, the Veteran was determined to be unable 
to maintain gainful employment.  

VA treatment records dated from 2006 to 2008 show that the 
Veteran's disability results in chronic reflux symptoms, 
heartburn, and indigestion despite treatment.  VA treatment 
reports dated in 2007 and 2008 reflect symptoms of dysphagia, 
nausea, and periodic vomiting.  The Veteran also had a history of 
H. pylori infection.  VA treatment records and SSA records show 
that the Veteran had not worked since May 2005 due to a 
cardiovascular accident.  An April 2007 VA treatment note 
indicates that the Veteran's wife stopped working to take care of 
the Veteran.  

April 2006 and May 2006 VA treatment records show that the 
Veteran reported having epigastric pain occurring three to four 
times a day.  VA treatment reports dated in June 2006 and July 
2006 show that the Veteran was well nourished.  He denied weight 
loss, dysphagia, or early satiety.  

A February 2007 VA examination shows that the Veteran had a 
diagnosis of duodenal ulcer status post vagotomy and 
gastroenterostomy.  His disability had become progressively worse 
since its onset.  The Veteran had a history of a March 1981 
vagotomy and gastroenterostomy.  He reported symptoms of daily 
heartburn, indigestion, and reflux; nausea; a distended abdomen; 
abdominal pain and cramping; and intermittent diarrhea and 
constipation.  The Veteran reported that he last worked in May 
2005.  He stopped working after he had a cardiovascular accident.  
He worked mowing interstates and he reported that the jarring on 
the mower hurt his stomach and that diarrhea was a problem.  The 
VA examiner reported that the Veteran's disability resulted in 
moderate effects on daily activities, including feeding and 
traveling. 

An April 2007 VA treatment note shows that the Veteran was 
admitted for chest pain.  After extensive testing, the pain was 
found to be GI related and the Veteran was sent home.  The 
Veteran was noted to have a history of H. pylori infection.  He 
reported dysphagia and problems with swallowing, which were 
getting worse. 

An August 2007 addendum to the February 2007 VA examination noted 
that the Veteran last worked in May 2005 mowing grass along 
interstates.  The Veteran reported that the jarring motion hurt 
his stomach.  The examiner stated that this prevented the Veteran 
from performing any job that required operating equipment or 
traveling.  The Veteran reported having up to five or six watery 
bowel movements a day.  Based on the February 2007 VA 
examination, the examiner stated that the frequency of diarrhea 
would interfere with the Veteran's ability to perform physical or 
sedentary employment.  The discomfort he had in his abdomen would 
interfere with performing physical and sedentary employment as 
well.  Given this information, the VA examiner opined that the 
Veteran's ability to perform physical and sedentary employment 
was limited if not prevented. 

The Veteran was scheduled for an esophagogastroduodenoscopy (EGD) 
with biopsy for epigastric pain, heartburn, periodic nausea and 
vomiting, and a history of H. pylori.  A May 2008 VA endoscopic 
report was negative for ulcers.  Multiple biopsies were obtained.  
The Veteran had an irregular Z-line, and retained pills and bile 
reflux in the gastric remnant.  No other abnormalities were 
detected. 

The Veteran and his wife testified during a March 2009 Board 
hearing.  They reported that the Veteran had symptoms of nausea 
and vomiting.  He had difficulty digesting food and had 
difficulty with swallowing.  They described symptoms of frequent 
diarrhea, occasional bloody stools, and cramping.  The Veteran 
testified to losing 6 or 7 pounds in the past year.  The Veteran 
had previously worked doing landscaping on highways.  He stopped 
working in 2005.  The Veteran reported that he had worked with 
the same two companies since 1972.  The Veteran and his wife 
indicated that the Veteran's epigastric symptoms and diarrhea 
interfered with his ability to perform his previous work. 

The Board referred this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1).  In a February 2010 decision, 
the Director of Compensation and Pension Services (Director) 
determined that an extraschedular rating and an extraschedular 
TDIU were not warranted.  The Director reviewed the Veteran's VA 
treatment records, SSA records, and lay statements and testimony.  
The Director found that VA treatment records from April 2005 
contained no complaints or clinical findings related to ulcers.   
The Veteran suffered a stroke in May 2005.  SSA records show that 
the Veteran had been disabled for gainful activity due to a 
status-post cerebrovascular accident with expressive aphasia.  

A September 2005 VA aid and attendance examination shows that he 
Veteran had not been able to work as a construction worker since 
suffering a back injury in a motor vehicle accident.  Regarding 
his peptic ulcer, the Veteran had stated that he had not 
experienced any problems until the previous month.  He had 
managed the condition with Prilosec.  The Veteran had also been 
experiencing indigestion and bloating.  The VA examiner 
determined that the Veteran was unemployable due to his back 
injury and stroke.  A September 2005 VA psychiatric examination 
shows that the Veteran was unemployable due to expressive aphasia 
and depression from his stroke.  Findings from the Veteran's 
February 2007 gastroenterology examination and an August 2007 
addendum were also discussed in detail.

The Director found that the evidentiary record failed to show an 
exceptional disability pattern that would render application of 
the regular rating criteria as impractical.  The evidence showed 
complaints of heartburn, indigestion, reflux, diarrhea, 
constipation, and abdominal tenderness; symptoms clearly 
contemplated by the rating criteria.  The Director further found 
that the evidentiary record failed to demonstrate that the 
Veteran was unable to secure and maintain gainful employment 
solely as the result of his peptic ulcer disease.  In that 
regard, the evidence of record showed that the Veteran is 
unemployable primarily as a result of his stroke, and to a lesser 
extent, to the back injury incurred in a motor vehicle accident.  

Extraschedular Evaluation

The Veteran's service-connected ulcer disease has been evaluated 
under Diagnostic Code 7305, which provides for a 60 percent 
evaluation for severe ulcer disease with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and weight 
loss productive of definite impairment of health.  A 40 percent 
evaluation is assigned for moderately severe ulcer disease with 
symptoms which are less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  A 20 percent evaluation is assigned for 
moderate ulcer disease with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, and a 10 percent evaluation 
is assigned for mild recurring symptoms once or twice yearly.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).  The Veteran 
is currently assigned a 40 percent rating under this Diagnostic 
Code for his service-connected ulcer disease.

Also, Diagnostic Code 7308 (postgastrectomy syndromes) provides 
for a maximum disability rating of 60 percent for severe 
symptoms; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A disability rating of 
40 percent is warranted for moderate symptoms; less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 20 percent disability rating is warranted for mild 
symptoms; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2010). 

The Board may not assign an extraschedular evaluation in the 
first instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service.  See 38 C.F.R. § 4.16(b) (2009); Floyd v. Brown, 
9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (Aug. 16, 1996). 
However, in Floyd v. Brown, the United States Court of Appeals 
for Veterans Claims (Court), identified the assignment of "an 
extra-schedular rating in the first instance" as "without prior 
referral by an agency of original jurisdiction to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service and a decision either to award or to deny an 
extra-schedular rating by either of those officials."  In 
contrast, in the present case, the Veteran's claim for an 
extraschedular rating has already been reviewed and denied by the 
Director of the Compensation and Pension Service.  Therefore, the 
Board may now consider, de novo, whether an extraschedular 
evaluation is warranted.

The Board finds that the Veteran's level of disability and his 
symptomatology are contemplated by his schedular evaluation; he 
does not present an exceptional disability picture such that the 
rating schedule is inadequate.  

In that regard, the Veteran's ulcer disease is shown by medical 
evidence to result in chronic epigastric pain, reflux, dysphagia, 
nausea, periodic vomiting, and frequent diarrhea.  A February 
2007 VA examiner found the Veteran's disability resulted in 
moderate effects on daily activities, including feeding and 
traveling.  As noted above, the Veteran's service-connected 
gastrointestinal disorder may be rated under Diagnostic Code 
7308.  A 40 percent evaluation is assigned with moderate 
symptoms; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 
7308 (2010).  With respect to the first prong of the analysis as 
delineated in Thun v. Peake, 22 Vet. App. 111 (2008), the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
ulcer disease with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology as shown above.  

The Board further notes that a higher 60 percent evaluation is 
also available under Diagnostic Code 7305 in this case.  However, 
the Veteran's disability is not of a severity such that a higher 
evaluation would be warranted under Diagnostic Code 7305.  
Specifically, the evidence does not establish that the Veteran 
has a severe ulcer and he does not have manifestations of anemia 
and weight loss productive of definite impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).  A May 2008 EGD 
shows that the Veteran's examination was negative for ulcers.  
Therefore, the Veteran's ulcer is not shown to be severe.  The 
Veteran has testified to losing 6 or 7 pounds in the last year.  
The Board notes, however, that minor weight loss under 38 C.F.R. 
§ 4.112 is defined as loss of 10 to 20 percent of the 
individual's baseline weight.   Further, the Veteran's weight 
loss is not shown to be productive of definite impairment in 
health, and there is no objective evidence of anemia.  Thus, the 
Board finds that Diagnostic Code 7305 not only contemplates the 
current level of the Veteran's current disability picture, but 
the Diagnostic Code also contemplates ratings for a higher level 
of disability, which the Veteran is not shown to exhibit.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate, which the Board 
finds that it manifestly is not, the Veteran does not exhibit 
other related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran has 
required frequent hospitalizations for his disability.  The Board 
also finds, in this case, that the Veteran's service-connected 
ulcer disease does not cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The Board notes that an August 2007 addendum shows that the 
Veteran last worked in May 2005 mowing grass along interstates 
and the Veteran reported that the jarring motion hurt his 
stomach.  Although the VA examiner found that discomfort he had 
in his abdomen would interfere with performing physical and 
sedentary employment, and that it would prevent the Veteran from 
performing jobs required operating equipment or traveling, this 
observation does not establish that the Veteran has impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  The examiner found that the frequency 
of the Veteran's diarrhea (reported by the Veteran as 5 or 6 
watery bowel movements a day) would interfere with the Veteran's 
ability to perform physical or sedentary employment as well.  
Given this information, the VA examiner concluded that the 
Veteran's ability to perform physical and sedentary employment 
was limited if not prevented.   The Board finds that although the 
Veteran's ulcer disability does limit his ability to perform 
physical and sedentary employment, the evidence does not clearly 
show that the Veteran's ulcer disability prevents physical and 
sedentary employment.  The VA examiner indicated in his August 
2007 addendum, that the Veteran's disability limited physical and 
sedentary employment.  The Board does note that the Veteran's 
disability rating itself is recognition that industrial 
capabilities are impaired.  However, the VA examiner did not 
clearly indicate that the Veteran's service-connected disability 
prevented physical and sedentary employment.  Though the VA 
examiner may have indicated that this was a possibility, the 
conclusion is not supported by findings from the Veteran's 
earlier February 2007 VA examination or from the other objective 
evidence of record.  In that regard, the VA examiner stated in 
February 2007 that the Veteran's disability resulted only in 
moderate effects on daily activities, including feeding and 
traveling which appears to be consistent with the remaining 
medical evidence of record and findings reported therein.  
Therefore, the Board finds that the evidence of record does not 
establish that the Veteran's service-connected ulcer disease 
causes impairment with employment over and above that which is 
contemplated in the assigned schedular rating.

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that 
manifestations of his service-connected ulcer disease have 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) for an extraschedular rating is not 
warranted in this case.

TDIU

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2010).  However, even when the percentage 
requirements are not met, entitlement to a total rating, on an 
extraschedular basis, may nonetheless be granted, in exceptional 
cases, when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor. 38 C.F.R. § 
3.341 (2010).  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19 (2010).

For a veteran to prevail on a total rating claim, the record must 
reflect some factor which takes his or her case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 
C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  See id.; see also 38 C.F.R. § 4.16(a).  The 
fact that a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a full 
understanding of the case.  See Schafrath v. Derwinski, 1Vet. 
App. 589 (1991).

In the instant case, the Veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The Veteran is currently in receipt of a 40 
percent rating for service-connected ulcer disease.  The Veteran 
is not currently service-connected for any other disabilities. 

The Veteran has contended that he is unemployable due to his 
ulcer disease, and has indicated that his epigastric symptoms and 
diarrhea interfered with his ability to perform his previous 
work.  The record indicates that the Veteran has not worked on a 
full time basis since May 2005 when he was diagnosed with a 
cerebrovascular accident.  The record shows that the Veteran has 
past work experience as a laborer.  The Veteran reported that he 
last worked doing landscaping on highways, and that he had worked 
with the same two companies since 1972.  
 
Because the Veteran did not meet the threshold criteria for 
assignment of a TDIU, the claim was referred the case to the 
Chief Benefits Director or the Director of Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  Under 38 C.F.R. § 4.16(b), if a claimant's service-
connected disabilities do not meet the percentage requirements of 
section 4.16(a), but the claimant is unable to secure and follow 
a substantially gainful occupation by reason of such service-
connected disability, the rating board must submit the case to 
the Director of VA's Compensation and Pension Service for 
consideration of entitlement to a TDIU rating.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).

Because the Veteran's claim for entitlement for a total rating on 
an extraschedular basis has already been reviewed and denied by 
the Director of the Compensation and Pension Service, the Board 
may consider, de novo, whether an extraschedular evaluation is 
warranted.

The Board finds that an extraschedular TDIU was not warranted.  
In the present case, evidence of record does not clearly indicate 
that the Veteran is unemployable solely due to his service-
connected ulcer disease.  Instead, probative medical evidence of 
record shows that the Veteran stopped working in May 2005 after 
being diagnosed with a cerebrovascular accident.  The Veteran is 
also in receipt of Social Security Disability because he was 
found to be disabled due to a status-post cerebrovascular 
accident with expressive aphasia.  VA aid and attendance 
examinations dated in June 2005 and September 2005 show that the 
Veteran was unemployable and required aid and attendance due to 
nonservice-connected stroke and back disability.  The Veteran had 
limited ability for self-care due to right-side weakness, and the 
Veteran was determined to be unable to leave his residence 
without assistance due to his stroke.  The September 2005 VA 
examination noted that the Veteran's peptic ulcer was 
symptomatic, with indigestion and bloating, but the Veteran was 
not determined to be unemployable due to his ulcer disease.  A 
September 2005 VA psychiatric examination shows that the Veteran 
was also determined to be unemployable due to nonservice-
connected aphasia and depression from his stroke.  

Although an August 2007 addendum to a February 2007 VA 
examination shows that the Veteran's "ability to perform 
physical and sedentary employment was limited, if not prevented" 
due to his service-connected ulcer; this statement does not 
clearly show that the Veteran is unemployable due solely to his 
service-connected ulcer alone particularly when viewed with all 
of the evidence of record.  The Board finds that this statement 
is not supported by findings from the Veteran's February 2007 VA 
examination which shows that the Veteran's ulcer disability 
resulted in moderate effects on daily activities, including 
feeding and traveling.  In contrast, the Veteran's stroke 
residuals were found, in June 2005 to prevent the Veteran from 
being able to leave his residence without assistance.  The Board 
also finds it probative that prior to the Veteran's May 2005 
cerebrovascular accident, his service-connected ulcer disease did 
not prevent him from working.  The VA examiner reasoned in the 
August 2007 addendum, that the frequency of the Veteran's 
diarrhea (reported by the Veteran as up to five or six watery 
bowel movements a day and alternating with periods of 
constipation) as well as abdominal discomfort would interfere 
with the Veteran's ability to perform physical or sedentary 
employment.  Although the Board agrees that the Veteran's 
symptomatology due to his ulcer disability would indeed interfere 
with his ability to perform physical or sedentary employment, the 
Veteran is not shown by the remaining objective evidence of 
record to be unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disability alone.  
It is clear, however, that the Veteran is unable to secure and 
follow a substantially gainful occupation due to his nonservice-
connected residuals of a cerebrovascular accident, back 
disability, and aphasia and depression from his stroke.  The 
Board finds that the Veteran's service-connected ulcer disease is 
not shown by the more probative evidence of record to preclude 
him from securing and following substantially gainful employment.  
Instead, the preponderance of the evidence shows that the Veteran 
was unable to secure and follow a substantially gainful 
occupation by reason of his nonservice-connected disabilities.  
The Board finds, therefore, that entitlement to an extraschedular 
TDIU is not warranted. 

Consideration of Lay Evidence

In reaching the above conclusions, with respect to the Veteran's 
claims for an extraschedular rating and for a TDIU, the Board has 
not overlooked the Veteran's statements and testimony provided 
with regard to the severity of his ulcer disease.  In this 
regard, the Veteran is competent to report on factual matters of 
which he had firsthand knowledge, e.g., experiencing pain and 
weakness; and the Board finds that the Veteran's reports have 
been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Veteran has provided lay evidence and testimony 
with respect to his symptomatology and the severity of such.  He 
is competent to provide such testimony, and the Board finds that 
the Veteran's statements are credible.  The Board has considered 
and discussed the Veteran's reports with respect to pain and 
frequent diarrhea due to his ulcer disease in evaluating his 
claims above.  The Board notes, however, that with respect to the 
Rating Schedule, and with respect to a finding of unemployability 
due to a specific disorder, the criteria set forth generally 
require medical expertise which the Veteran has not been shown to 
have where these types of findings are not readily observable by 
a lay person.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the objective medical findings have been accorded 
greater probative weight in this case.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches. . . . the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator.")  

C.  Conclusion

The preponderance of the evidence is against the Veteran's claim 
for an extraschedular evaluation for service-connected ulcer 
disease.  The preponderance of the evidence is against the 
Veteran's claim for TDIU on both a schedular and extraschedular 
basis.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.


ORDER

An extraschedular evaluation for service-connected ulcer disease 
is denied.

Entitlement to a TDIU is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


